DETAILED ACTION

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that: Kumar discloses two methods of training and optimizing the classifier. As described in paragraph [0128], step 512 utilizes the classification result (which is represented as the second parameter of the present invention by Examiner) and the5 annotation of the training sample to calibrate the weights of the classifier for optimizing the classifier and increasing the classification accuracy; however, the annotation in Kumar is provided by the user and cannot be interpreted as the feature vector of the training sample.
Examiner’s response: The first parameter or feature vector is extracted from the image as disclosed in Kumar ¶123, and was never interpreted to be a user annotation.

	Regarding applicant’s argument that: As described in paragraph [0131 ], step 514 computes the distance between the feature of the misclassified or undetected UI component (which is represented as the error10 sample of the present invention by Examiner) and the cluster center (which is represented as the sample of interest of the present invention by Examiner) of another UI component in the training image and then compares the distance with the threshold value, so as to determine the reliability of the feedback image according to compared difference for ensuring the classifier is optimized by the reliable training image; however, Kumar does15 not compare the feature 
	Examiner’s response: Kumar compares the feature vector of the misclassified images to the feature vectors of a set of clusters of UI components in the training images. Multiple misclassified images UI components are compared to these training clusters, and each time one of them is similar it is added to the training cluster as disclosed in in the end of ¶131, “If one of the distances is below a threshold value, the image of the misclassified or undetected UI component and the annotation provided by the user may be considered reliable, and may be added to the training samples.” Therefore the cluster can be considered a cluster of errors samples since it contains previously misclassified training samples which were identified as erroneous by human feedback using new annotations.
	
	Regarding applicant’s argument that: Comparing to the present invention, Kumar compares the feature of the error9 Appl. No. 16/449,480Reply to Office action of December 16, 2020sample with the cluster center of different-type UI component, which is different from a comparison of the feature vector of the sample of interest with the feature cluster of the error sample in the present invention. Kumar fails to teach the inventive characteristic of "the first parameter is a feature vector of the sample of interest" and "utilizing the processor to ddetermine whether the first parameter is similar to at least one cluster of a feature vector of an error sample established by human feedback" of the present invention.

While there does appear to be differences between the proposed invention as described in the specification and Kumar, the broad recitation of claim 1 does not include enough details to differentiate it from Kumar.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US Pub. No. 2019/0250891 A1).
Regarding claim 1, Kumar discloses, a machine continuous learning method with a neural network object classifying function, (See Kumar ¶100, “In some embodiments, the machine learning-based model may include a neural network-based classifier, such as a convolutional neural network, that can identify and classify objects in an image.”)
the machine continuous learning method being applied to a processor with an object classifier, (See Kumar ¶118, “The processing depicted in FIG. 5 may be 
the machine continuous learning method comprising: 
utilizing the processor to receive an image containing a sample of interest; (See Kumar ¶119, “At 502, one or more annotated training images may be received and stored, for example, in memory 122.”)
utilizing the object classifier to analyze the image for generating a first parameter and a second parameter; (See Kumar ¶124, “At 510, a machine learning-based classifier, such as an SVM classifier or a CNN classifier, may detect and classify UI components in the training image based upon the features extracted at 508.”)
utilizing the processor to determine whether the first parameter is similar to at least one cluster of a feature vector of an error sample established by human feedback; wherein the first parameter is a feature vector of the sample of interest and the second parameter is a classifying result of the sample of interest; (See Kumar ¶131, “For example, features of the image in the feedback may be extracted as described above at 508, and mapped to data points in a multi-dimensional feature space.  The feature space may include a set of clusters corresponding to different types of UI components already in the training samples. Distances between the data point representing the features extracted from the image of the misclassified or undetected UI component and the cluster center of the set of clusters may be calculated to determine the similarity or dissimilarity between the misclassified or undetected UI component and the UI components included in the training samples.” The cluster is consider to be a cluster of 
wherein the first parameter is a feature vector of the sample of interest and the second parameter is a classifying result of the sample of interest; (See Kumar ¶23, “At 508, certain features may be extracted from the training image.  For example, as described above with respect to feature extraction engine 366, a deep CNN may be used to extract various features (e.g., feature vectors or feature maps) at different levels from the training image.”
Further see Kumar ¶124, “At 510, a machine learning-based classifier, such as an SVM classifier or a CNN classifier, may detect and classify UI components in the training image based upon the features extracted at 508.”)
and utilizing the processor to output a label of the at least one cluster or the second parameter generated by the object classifier according to a determination result. (See Kumar ¶131, “If one of the distances is below a threshold value, the image of the misclassified or undetected UI component and the annotation provided by the user may be considered reliable, and may be added to the training samples and trigger the 
retraining of the machine learning-based model.  If the computed distances exceed the threshold value, the user provided image and annotation may be ignored.”)

Regarding claim 4, Kumar discloses, the machine continuous learning method of claim 3, wherein the first parameter is compared with a third parameter of the error sample to determine whether the first parameter is similar to the at least one cluster, and the third parameter is the feature vector of the error sample.  (See Kumar ¶131, 

Regarding claim 5, Kumar discloses, the machine continuous learning method of claim 3, wherein utilizing the processor to output the label of the at least one cluster or the second parameter generated by the object classifier according to the determination result comprises: outputting the label of the first cluster or the second cluster according to a result of the cluster analysis when the first parameter is similar to the at least one cluster. (See Kumar ¶131, “If one of the distances is below a threshold value, the image of the misclassified or undetected UI component and the annotation provided by the user may be considered reliable, and may be added to the training samples.”)

Regarding claim 12, Kumar discloses, a monitoring camera apparatus with a neural network object classifying function, comprising: an image receiver adapted to receive an image containing a sample of interest; and a processor electrically connected to the image receiver and having an object classifier, the processor being 

Regarding claim 15, Kumar discloses, the monitoring camera apparatus of claim 14, wherein the first parameter is compared with a third parameter of the error sample to determine whether the first parameter is similar to the at least one cluster, and the third parameter is the feature vector of the error sample.  (See the rejection of claim 4 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Kumar discloses, the monitoring camera apparatus of claim 14, wherein the processor is further adapted to output the label of the first cluster or the second cluster according to a result of the cluster analysis when the first parameter is similar to the at least one cluster.  (See the rejection of claim 5 as it is equally applicable for claim 16 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 2019/0250891 A1) in view of Connell, II et al. (US Pub. No. 2015/0336274 A1).
Regarding claim 3, Kumar discloses, the machine continuous learning method of claim 1, wherein the at least one cluster comprises a first cluster and a second cluster, (See Kumar ¶131, “The feature space may include a set of clusters corresponding to different types of UI components already in the training samples.”)
the machine continuous learning method further comprises: acquiring an error sample marked by the human feedback; (See Kumar 130, “For example, a user may 
and executing cluster analysis via the error sample to identify the error sample is similar to the first cluster or the second cluster.  (See Kumar ¶131, “For example, features of the image in the feedback may be extracted as described above at 508, and mapped to data points in a multi-dimensional feature space.  The feature space may include a set of clusters corresponding to different types of UI components already in the training samples.  Distances between the data point representing the features extracted from the image of the misclassified or undetected UI component and the cluster center of the set of clusters may be calculated to determine the similarity or dissimilarity between the misclassified or undetected UI component and the UI components included in the training samples.”)
	Kumar discloses using a GUI to provide feedback by a user, but he fails to explicitly disclose prompting the user for feedback.
However Connell discloses,  generating a reminding message relevant to the first parameter and the second parameter; (See Connell ¶90, “The proposed asset type 
classification is transmitted to a human user workstation along with the captured image and a request for the user to indicate whether the proposed asset type classification is correct or incorrect (step 560).”)


Regarding claim 6, Kumar and Connell disclose, the machine continuous learning method of claim 3, wherein the reminding message is displayed on a displaying interface, the error sample is manually marked via an operating interface, (See Connell ¶90, “The proposed asset type classification is transmitted to a human user workstation along with the captured image and a request for the user to indicate whether the proposed asset type classification is correct or incorrect (step 560).”)
and the displaying interface and the operating interface are electrically connected to the processor. (See Connell Fig. 2.)

Regarding claim 14, Kumar and Connell disclose the monitoring camera apparatus of claim 12, wherein the at least one cluster comprises a first cluster and a second cluster, the processor is further adapted to generate a reminding message relevant to the first parameter and the second parameter, to acquire an error sample marked by the human feedback, and execute cluster analysis via the error sample to identify the error sample is similar to the first cluster or the second cluster.  (See the rejection of claim 3 as it is equally applicable for claim 14 as well.)

Regarding claim 17, Kumar and Connell disclose the monitoring camera apparatus of claim 14, wherein the reminding message is displayed on a displaying interface, the error sample is manually marked via an operating interface, and the displaying interface and the operating interface are electrically connected to the processor.  (See the rejection of claim 6 as it is equally applicable for claim 17 as well.)

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 2019/0250891 A1) in view of Ashani (US Pub. No. 2019/0073538 A1).
Regarding claim 7, Kumar disclose, the machine continuous learning method of claim 1, but he fails to disclose the following limitations. 
However Ashani discloses, further comprising: separating a foreground pattern from the image, wherein the object classifier analyzes the foreground pattern to generate the first parameter and the second parameter. (See Ashani ¶67, “process the input data to extract foreground objects therefrom, classify the extracted objects and generate accordingly output data including a labeled set of data pieces suitable for training of a learning machine system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the foreground extraction prior to classification as suggested by Ashani to Kumar’s image classification using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to only classify the object of interest.

Regarding claim 18, Kumar and Ashani disclose, the monitoring camera apparatus of claim 12, wherein the processor is further adapted to separate a foreground pattern from the image, wherein the object classifier analyzes the foreground pattern to generate the first parameter and the second parameter. (See the rejection of claim 7 as it is equally applicable for claim 18 as well.)

Claims 8, 9, 11, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 2019/0250891 A1) in view of Noda et al. (US Pub. No. 2008/0232695 A1).
Regarding claim 8, Kumar discloses, the machine continuous learning method of claim 1, whereby images are matched to clusters based on features, but he fails to disclose also matching based on metadata.
 However Noda discloses, further comprising: the object classifier analyzing the image to further generate a specific datum; (See Noda ¶74, “For example, the metadata DB 241 is a database that stores pieces of metadata including an image-capturing date, image-capturing place, thumbnail, file path, event, color, and number of persons.”)
determining whether the specific datum conforms to a corresponding datum of an error sample marked by the human feedback; (See Noda ¶83, “On the basis of various types of information stored in the metadata DB 241 or the feature amount DB 242, the information processing apparatus 200 classifies the images stored in the image storage unit 220 into one or more clusters and arranges and renders on a map the images contained in each of the clusters.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the matching images to clusters based on features and metadata as suggested by Noda to Kumar’s matching images to clusters using only features using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to more accurately match images to clusters based on additional metadata information such as date, place, color, and event.

Regarding claim 9, Kumar and Noda disclose, the machine continuous learning method of claim 8, further comprising: outputting the label of the at least one cluster (See Noda ¶85, “As shown in FIG. 4A, "barbecue", "Kyoto trip", and "fire drill" indicating events are stored under the attribute "event" in association with the images 301 to 312 in the metadata DB 241.”)
when the first parameter is similar to the at least one cluster and the specific datum conforms to the corresponding datum.  (See Noda ¶83, “On the basis of various types of information stored in the metadata DB 241 or the feature amount DB 242, the information processing apparatus 200 classifies the images stored in the image storage unit 220 into one or more clusters.”)

Regarding claim 11, Kumar and Noda disclose, the machine continuous learning method of claim 8, wherein specific datum is position information or time information of the error sample marked by the human feedback.  (See Noda ¶74, “For example, the metadata DB 241 is a database that stores pieces of metadata including an image-capturing date, image-capturing place, thumbnail, file path, event, color, and number of persons.”)

Regarding claim 19, Kumar and Noda disclose, the monitoring camera apparatus of claim 12, wherein the processor is further adapted to analyze the image via the object classifier for further generating a specific datum, to determine whether the specific datum conforms to a corresponding datum of an error sample marked by the human feedback, and to decide whether to output the label of the at least one cluster according to a determination result.  (See the rejection of claim 8 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Kumar and Noda disclose, the monitoring camera apparatus of claim 19, wherein the processor is further adapted to output the label of the at least one cluster when the first parameter is similar to the at least one cluster and the specific datum conforms to the corresponding datum.  (See the rejection of claim 9 as it is equally applicable for claim 20 as well.)

Regarding claim 22, Kumar and Noda disclose, the monitoring camera apparatus of claim 19, wherein specific datum is position information or time information 

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 2019/0250891 A1) in view of Noda et al. (US Pub. No. 2008/0232695 A1) and in further view of Connell, II et al. (US Pub. No. 2015/0336274 A1).
Regarding claim 10, Kumar and Noda disclose ,the machine continuous learning method of claim 8, but they fail to disclose the following limitation. 
However Connell discloses, wherein a reminding message relevant to the specific datum is generated when the specific datum does not conform to the corresponding datum.  (See Connell ¶90, “The proposed asset type classification is transmitted to a human user workstation along with the captured image and a request for the user to indicate whether the proposed asset type classification is correct or incorrect (step 560).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the prompting the user to correct a classification as suggested by Connell to Kumar and Noda’s classification using clusters using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that the ensure that the clustering classification is correct.

Regarding claim 21, Kumar, Noda, and Connell disclose ,the monitoring camera apparatus of claim 19, wherein a reminding message relevant to the specific datum is generated when the specific datum does not conform to the corresponding datum.  (See the rejection of claim 10 as it is equally applicable for claim 21 as well.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662